DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-7 are drawn to a method, claims 8-14 are drawn to a computer program product, and claims 15-20 are drawn to a system, each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) determining a health status of a person, 2) determining that the person is sick based on the health status, 3) determining facial and body movements of the person determined to be sick, 4) determining that the person determined to be sick performed a germ-transmitting activity based on the facial and body movements, and 5) deploying a cleaner to clean based on the determining that the person determined to be sick performed the germ-transmitting activity. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people such as following rules or instructions. Independent claims 8 and 15 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 2-7, 9-14, and 16-20 include all of the limitations of claims 1, 8, and 15, and therefore likewise incorporate the above described abstract idea. Depending claims 2, 9, and 16 add the additional step of “receiving, by the computing device, health-related information including biometric information from a wearable device”;  claims 3, 10, and 17 add the additional step of “determining, by the computing device, the health status of the person using the health-related information including the biometric information”; claims 4, 11, and 18 add the additional steps of “determining, by (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using a cleaning robot and a computing device with a hardware processor, a computer readable memory, and a computer readable storage medium to perform the claimed steps.
The computing device with a processor, memory, and storage in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer 
Furthermore, the cleaning robot in these steps generally links the abstract idea to a particular technological environment or field of use such as the field of robotics.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device and a cleaning robot to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component or a general linking to a particular technological environment that does not offer “significantly more” than the abstract idea itself because the claims do not recite an MPEP 2106.05(f) and 2106.05(h) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The current invention deploys cleaning robot utilizing a computing device, thus the computing device is adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Further, the additional element of the cleaning robot generally links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment. Limiting the abstract idea data to a cleaning robot, because limiting application of the abstract idea to a cleaning robot is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Mere instructions to apply an exception using a generic computer component and a general linking to a particular technological environment cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the “ARPO The Robot For All Kids – Evil Germs || Videos For Kids” YouTube video hereafter referred to as ARPO in view of the “Cleaning Robot Animation.wmv” YouTube video hereafter referred to as Cleaning Robot.
As per claim 1, ARPO teaches a computer-implemented method comprising:
--determining, by a computing device, a health status of a person; (see: page 1 where a health status of a person is being determined to be sick by the robot)
--determining, by the computing device, that the person is sick based on the health status; (see: page 1 where the person is deemed as sick by the robot based on the robot detecting the physical status of the person)
--determining, by the computing device, facial and body movements of the person determined to be sick; (see: page 1 where the facial and body movements are accounted for by the robot when making the sick determination)
--determining, by the computing device, that the person determined to be sick performed a germ-transmitting activity based on the facial and body movements; (see: pages 2-3 where the robot determines that a germ-transmitting activity of a sneezed-on tissue being thrown is being detected. The robot then compensates by moving away from the tissue’s path) and
--a person as a person determined to be sick (see: pages 1-3 where the person is determined to be sick and then the robot avoids the germ-filled tissue paper).
ARPO teaches the above-mentioned limitations. The difference between ARPO and the claimed invention is that while ARPO does disclose detection of a sick person and performing an action upon detection of a germ-transmitting event, it does not explicitly teach that the event is to clean up the germ-transmitting event. More specifically, ARPO may not further, specifically teach:
1) --deploying, by the computing device, a cleaning robot to clean based on the determining that the person performed the germ-transmitting activity.

Cleaning Robot teaches:
1) --deploying, by the computing device, a cleaning robot to clean based on the determining that the person performed the germ-transmitting activity (see: pages 1 and 2 where there is a robot that is deployed after detecting a germ-transmitting activity of a person. The robot then cleans up the mess of the person).
1) deploy, by the computing device, a cleaning robot to clean based on the determining that the person performed the germ-transmitting activity as taught by Cleaning Robot for the action performed by the robot as disclosed by ARPO since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, ARPO teaches a response of a robot (to avoid the germ-filled tissue after being thrown) thus one could substitute this response of the robot with another robot response of cleaning in the Cleaning Robot reference to obtain predictable results of performing an action in response to detecting a germ-transmitting activity. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 6, ARPO and Cleaning Robot in combination teaches the method of claim 1, see discussion of claim 1. Cleaning Robot further teaches:
--determining, by the computing device, an area contaminated by the germ-transmitting activity; (see: pages 1 and 2 where there is a robot determines an area that is dirty based on the activity of walking) and
--deploying, by the computing device, the cleaning robot to clean the area contaminated by the germ-transmitting activity (see: pages 1 and 2 where there is a robot that is deployed after detecting a germ-transmitting activity of a person. The robot then cleans up the messy area).


As per claim 7, ARPO and Cleaning Robot in combination teaches the method of claim 1, see discussion of claim 1. ARPO further teaches adjusting, by the computing device, environmental conditions to minimize disease spread (see: pages 4-5 where a germ cloud is detected and that the robot proceeds by closing the door to the room (adjusting the environment) to limit disease spread).

As per claim 8, ARPO teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device (see: pages 1-3 where there is a computing robot that is the computing device) to cause the computing device to:
--determine a health status of each of a plurality of persons in an enclosed area; (see: page 1 where a health status of a person is being determined to be sick by the robot. There are a plurality of persons within the room including the sick person and the baby that is on the robot. The robot has determined that the sick person is sick and that the baby is not)
--determine that at least one of the plurality of persons is sick based on the health status; (see: page 1 where the person is deemed as sick by the robot based on the robot detecting the physical status of the person)
--P201809427US0137 of 42determine facial and body movements of the at least one of the plurality of persons determined to be sick; (see: page 1 where the facial and body movements are accounted for by the robot when making the sick determination)
--determine that the at least one of the plurality of persons determined to be sick performed a germ-transmitting activity based on the facial and body movements; (see: pages 2-3 where the robot determines that a germ-transmitting activity of a sneezed-on tissue being thrown is being detected. The robot then compensates by moving away from the tissue’s path) and
--a person as at least one of the plurality of persons determined to be sick (see: pages 1-3 where the person is determined to be sick and then the robot avoids the germ-filled tissue paper).
ARPO teaches the above-mentioned limitations. The difference between ARPO and the claimed invention is that while ARPO does disclose detection of a sick person and performing an action upon detection of a germ-transmitting event, it does not explicitly teach that the event is to clean up the germ-transmitting event. More specifically, ARPO may not further, specifically teach:
1) --deploy a cleaning robot to clean based on the determining that the person performed the germ-transmitting activity.

Cleaning Robot teaches:
1) --deploy a cleaning robot to clean based on the determining that the person performed the germ-transmitting activity (see: pages 1 and 2 where there is a robot that is deployed after detecting a germ-transmitting activity of a person. The robot then cleans up the mess of the person).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) deploy a cleaning robot to clean based on the determining that the person performed the germ-transmitting activity as taught by Cleaning Robot for the action performed by the robot as disclosed by ARPO since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, ARPO teaches a response of a robot (to avoid the germ-filled tissue after being thrown) thus one could substitute this response of the robot with another robot response of cleaning in the Cleaning Robot reference to obtain predictable results of performing an action in response to detecting a germ-transmitting activity. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 13, ARPO and Cleaning Robot in combination teaches the product of claim 8, see discussion of claim 8. Cleaning Robot further teaches the program instructions further being executable by the computing device to cause the computing device to:
--determine an area contaminated by the germ-transmitting activity; (see: pages 1 and 2 where there is a robot determines an area that is dirty based on the activity of walking) and
--deploy the cleaning robot to clean the area contaminated by the germ-transmitting activity (see: pages 1 and 2 where there is a robot that is deployed after detecting a germ-transmitting activity of a person. The robot then cleans up the messy area).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 8, and incorporated herein.

As per claim 14, ARPO and Cleaning Robot in combination teaches the product of claim 8, see discussion of claim 8. ARPO further teaches the program instructions further being executable by the computing device to cause the computing device to adjust environmental conditions to minimize disease spread (see: pages 4-5 where a germ cloud is detected and that the robot proceeds by closing the door to the room (adjusting the environment) to limit disease spread).

As per claim 15, ARPO teaches a system comprising:
--a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device; (see: pages 1-3 where there is a computing robot that is the computing device)
--program instructions to determine a health status of a person; (see: page 1 where a health status of a person is being determined to be sick by the robot)
--program instructions to determine that the person is sick based on the health status; (see: page 1 where the person is deemed as sick by the robot based on the robot detecting the physical status of the person)
--program instructions to determine facial and body movements of the person determined to be sick; (see: page 1 where the facial and body movements are accounted for by the robot when making the sick determination)
--program instructions to determine that the person determined to be sick performed a germ-transmitting activity based on the facial and body movements; (see: pages 2-3 where the robot determines that a germ-transmitting activity of a sneezed-on tissue being thrown is being detected. The robot then compensates by moving away from the tissue’s path)
--wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory; (see: pages 1-3 where the robot is performing these actions so the program instructions for these actions are stored within memory of the robot) and
--a person as a person determined to be sick (see: pages 1-3 where the person is determined to be sick and then the robot avoids the germ-filled tissue paper).
ARPO teaches the above-mentioned limitations. The difference between ARPO and the claimed invention is that while ARPO does disclose detection of a sick person and performing an action upon detection of a germ-transmitting event, it does not explicitly teach that the event is to clean up the germ-transmitting event. More specifically, ARPO may not further, specifically teach: and
1) --P201809427US0139 of 42program instructions to deploy a cleaning robot to clean based on the determining that the person performed the germ-transmitting activity.

Cleaning Robot teaches:
1) --P201809427US0139 of 42program instructions to deploy a cleaning robot to clean based on the determining that the person performed the germ-transmitting activity (see: pages 1 and 2 where there is a robot that is deployed after detecting a germ-transmitting activity of a person. The robot then cleans up the mess of the person).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) P201809427US0139 of 42program instructions to deploy a cleaning robot to clean based on the determining that the person performed the germ-transmitting activity as taught by Cleaning Robot for the program instructions that instruct the robot to perform responsive actions as disclosed by ARPO since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, ARPO teaches a response of a robot (to avoid the germ-filled tissue after being thrown) thus one could substitute this response of the robot with another robot response of cleaning in the Cleaning Robot reference to obtain predictable results of performing an action in response to detecting a germ-transmitting activity. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 20, ARPO and Cleaning Robot in combination teaches the system of claim 15, see discussion of claim 15. Cleaning Robot further teaches:
--program instructions to determine an area contaminated by the germ-transmitting activity; (see: pages 1 and 2 where there is a robot determines an area that is dirty based on the activity of walking) and
--program instructions to deploy the cleaning robot to clean the area contaminated by the germ-transmitting activity (see: pages 1 and 2 where there is a robot that is deployed after detecting a germ-transmitting activity of a person. The robot then cleans up the messy area).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 15, and incorporated herein.

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the “ARPO The Robot For All Kids – Evil Germs || Videos For Kids” YouTube video hereafter referred to as ARPO in view of the “Cleaning Robot Animation.wmv” YouTube video hereafter referred to as Cleaning Robot as applied to claims 1, 8, and 15, and further in view of U.S. 2018/0325385 to Deterding et al.
As per claim 2, ARPO and Cleaning Robot in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach receiving, by the computing device, health-related information including biometric information from a wearable device.

Deterding et al. teaches:
--receiving, by the computing device, health-related information including biometric information from a wearable device (see: paragraphs [0032] and [0069] where multiple patients who experience an illness are being identified. Further see: paragraph [0071] where a wearable device is being used to track the patient’s biometric data).
(see: paragraph [0046] of Deterding et al.).

As per claim 3, ARPO, Cleaning Robot, and Deterding et al. in combination teaches the method of claim 2, see discussion of claim 2. Deterding et al. further teaches determining, by the computing device, the health status of the person using the health-related information including the biometric information (see: paragraph [0071] where a health status of the patient is being determined based on the information collected by the wearable device).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 2, and incorporated herein.

As per claim 9, ARPO and Cleaning Robot in combination teaches the product of claim 8, see discussion of claim 8. The combination may not further, specifically teach the program instructions further being executable by the computing device to cause the computing device to receive health-related information including biometric information from a wearable device.

Deterding et al. teaches:
 (see: paragraphs [0032] and [0069] where multiple patients who experience an illness are being identified. Further see: paragraph [0071] where a wearable device is being used to track the patient’s biometric data).
One of ordinary skill at the time of the invention was filed would have found it obvious to have the program instructions further being executable by the computing device to cause the computing device to receive health-related information including biometric information from a wearable device as taught by Deterding et al. in the computer program product as taught by ARPO and Cleaning Robot in combination with the motivation(s) of generating more accurate evaluations of individuals (see: paragraph [0046] of Deterding et al.).

As per claim 10, ARPO, Cleaning Robot, and Deterding et al. in combination teaches the product of claim 9, see discussion of claim 9. Deterding et al. further teaches the program instructions further being executable by the computing device to determine the health status of each of the plurality of persons using the health-related information including the biometric information (see: paragraph [0071] where a health status of the patient is being determined based on the information collected by the wearable device).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 9, and incorporated herein.

As per claim 16, ARPO and Cleaning Robot in combination teaches the system of claim 15, see discussion of claim 15. The combination may not further, specifically teach further comprising program instructions to receive health-related information including biometric information from a wearable device.

Deterding et al. teaches:
--further comprising program instructions to receive health-related information including biometric information from a wearable device (see: paragraphs [0032] and [0069] where multiple patients who experience an illness are being identified. Further see: paragraph [0071] where a wearable device is being used to track the patient’s biometric data).
One of ordinary skill at the time of the invention was filed would have found it obvious to further comprise program instructions to receive health-related information including biometric information from a wearable device as taught by Deterding et al. in the system as taught by ARPO and Cleaning Robot in combination with the motivation(s) of generating more accurate evaluations of individuals (see: paragraph [0046] of Deterding et al.).

As per claim 17, ARPO, Cleaning Robot, and Deterding et al. in combination teaches the system of claim 16, see discussion of claim 16. Deterding et al. further teaches program instructions to determine the health status of the person using the health-related information including the biometric information(see: paragraph [0071] where a health status of the patient is being determined based on the information collected by the wearable device).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 16, and incorporated herein.

Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the “ARPO The Robot For All Kids – Evil Germs || Videos For Kids” YouTube video hereafter referred to as ARPO in view of the “Cleaning Robot Animation.wmv” YouTube video hereafter referred to as Cleaning Robot as applied to claims 1, 8, and 15, and further in view of U.S. 2017/0314961 to Chen et al.
As per claim 4, ARPO and Cleaning Robot in combination teaches the method of claim 1, see discussion of claim 1. ARPO teaches a person as a person determined to be sick (see: page 1 where there is a person that is determined to be sick) and determining the activity as determining, the germ-transmitting activity based on the facial and body movements (see: pages 1-3 where the robot determines a germ transmitting activity of a tissue being thrown).
The combination may not further, specifically teach:
--determining, by the computing device, that the person is about to perform the activity; and
--notifying, by the computing device, the person of an action to take to avoid the activity.

Chen et al. teaches:
person is about to perform the activity; (see: paragraph [0090] where an anomaly is detected) and
--notifying, by the computing device, the person of an action to take to avoid the activity (see: paragraph [0090] where the facility workers may be alerted of the activity to perform a corrective action).
One of ordinary skill at the time of the invention was filed would have found it obvious to determine, by the computing device, that the person is about to perform the activity and notify, by the computing device, the person of an action to take to avoid the activity as taught by Chen et al. in the method as taught by ARPO and Cleaning Robot in combination with the motivation(s) of preventing future anomalies from occurring (see: paragraph [0090] of Chen et al.).

As per claim 5, ARPO, Cleaning Robot, and Chen et al. in combination teaches the method of claim 4, see discussion of claim 4. ARPO teaches a person as a person determined to be sick (see: page 1 where there is a person that is determined to be sick).
ARPO and Cleaning Robot in combination may not further, specifically teach wherein the notifying the person of the action to take comprises the computing device triggering a voice-based alert.
Chen et al. further teaches wherein the notifying the person of the action to take comprises the computing device triggering a voice-based alert (see: paragraph [0090] where there is an alert generator to correct an action using a communication interface such as a sounded alarm).


As per claim 11, ARPO and Cleaning Robot in combination teaches the product of claim 8, see discussion of claim 8. ARPO teaches a person as at least one of the plurality of persons determined to be sick (see: page 1 where there is a person that’s determined to be sick out of two people) and determining the activity as determining, the germ-transmitting activity based on the facial and body movements (see: pages 1-3 where the robot determines a germ transmitting activity of a tissue being thrown).
The combination may not further, specifically teach:
--determine that the person is about to perform the activity; and
--notify the person of an action to take to avoid the activity.

Chen et al. teaches:
--determine that the person is about to perform the activity; (see: paragraph [0090] where an anomaly is detected) and
--notify the person of an action to take to avoid the activity (see: paragraph [0090] where the facility workers may be alerted of the activity to perform a corrective action).
One of ordinary skill at the time of the invention was filed would have found it obvious to determine that the person is about to perform the activity and notify the person of an action to take to avoid the activity as taught by Chen et al. in the computer program product as taught by ARPO and Cleaning Robot in combination with the (see: paragraph [0090] of Chen et al.).

As per claim 12, ARPO, Cleaning Robot, and Chen et al. in combination teaches the product of claim 11, see discussion of claim 11. ARPO teaches a person as at least one of the plurality of persons determined to be sick (see: page 1 where there is a person that is determined to be sick).
ARPO and Cleaning Robot in combination may not further, specifically teach wherein the notifying the person of the action to take comprises the computing device triggering a voice-based alert.
Chen et al. further teaches wherein the notifying the person of the action to take comprises the computing device triggering a voice-based alert (see: paragraph [0090] where there is an alert generator to correct an action using a communication interface such as a sounded alarm).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 11, and incorporated herein.

As per claim 18, ARPO and Cleaning Robot in combination teaches the system of claim 15, see discussion of claim 15. ARPO teaches a person as a person determined to be sick (see: page 1 where there is a person that is determined to be sick) and determining the activity as determining, the germ-transmitting activity based on the facial and body movements (see: pages 1-3 where the robot determines a germ transmitting activity of a tissue being thrown).

--program instructions to determine that the person is about to perform the activity; and
--program instructions to notify the person of an action to take to avoid the activity.

Chen et al. teaches:
--program instructions to determine that the person is about to perform the activity; (see: paragraph [0090] where an anomaly is detected) and
--program instructions to notify the person of an action to take to avoid the activity (see: paragraph [0090] where the facility workers may be alerted of the activity to perform a corrective action).
One of ordinary skill at the time of the invention was filed would have found it obvious to have program instructions to determine that the person is about to perform the activity and have program instructions to notify the person of an action to take to avoid the activity as taught by Chen et al. in the system as taught by ARPO and Cleaning Robot in combination with the motivation(s) of preventing future anomalies from occurring (see: paragraph [0090] of Chen et al.).

As per claim 19, ARPO, Cleaning Robot, and Chen et al. in combination teaches the system of claim 18, see discussion of claim 18. ARPO teaches a person as a person determined to be sick (see: page 1 where there is a person that is determined to be sick).
wherein the notifying the person of the action to take comprises the computing device triggering a voice-based alert.
Chen et al. further teaches wherein the notifying the person of the action to take comprises the computing device triggering a voice-based alert (see: paragraph [0090] where there is an alert generator to correct an action using a communication interface such as a sounded alarm).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 18, and incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Rachel L. Porter/Primary Examiner, Art Unit 3626